DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 08 October 2021. Claims 1 - 20 are currently pending. 

Claim Objections
The objections to claims 1, 6 - 8, 13 - 15 and 20, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 08 October 2021.

Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive. 
On pages 7 - 11 of the remarks the Applicant’s Representative argues that the previously cited prior art taken singly or in combination fails to disclose or suggest “select, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data, based on determining that the first transfer function generates a range of code words that correspond to an effective luminance range that matches the effective luminance range of the target display.” The Applicant’s Representative argues that Miller et al. disclose “using a reference 
The Examiner respectfully disagrees. 
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner asserts that Miller et al. in view of Atkins et al. disclose the aforementioned disputed claim limitation. The Examiner asserts that Miller et al. disclose selecting, prior to encoding the rendered pixel data, a first transfer function configured to encode the rendered pixel data and “that the first transfer function generates a range of code words 
However, the Examiner asserts that Miller et al. fail to disclose explicitly selecting a first transfer function of a plurality of available transfer functions. Pertaining to analogous art, Atkins et al. disclose the aforementioned disputed claim limitation, see at least figures 1, 3 and 4, page 1 paragraphs 0003 - 0006, page 1 paragraph 0016 - page 2 paragraph 0017, page 2 paragraphs 0021 - 0022 and 0024 - 0027, page 2 paragraph 0032 - page 3 paragraph 0033, page 3 paragraphs 0036 - 0044 and page 4 paragraphs 0049 - 0050 and 0053 - 0058 of Atkins et al. wherein they disclose that “the terms ‘display management’ or 

On pages 11 - 12 of the remarks the Applicant’s Representative argues that the previously cited prior art, Miller et al. in view of Atkins et al., taken singly or in combination fails to disclose or suggest “encode the rendered pixel data generated by the video source with the first transfer function; and provide the rendered pixel data encoded with the first transfer function to the display controller to be driven to the target display.” The Applicant’s Representative argues that Miller et al. in view of Atkins et al. fail to disclose or suggest the aforementioned disputed claim limitations because, as described earlier on pages 7 - 11 of the remarks, Miller et al. in view of Atkins et al. fail to disclose or suggest “select, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions.” Furthermore, the Applicant’s Representative argues that Miller et al. in view of Atkins et al. fail to disclose or suggest the aforementioned disputed claim limitations at least because each of Miller et al. and Atkins et al. disclose encoding received image data with an initial transfer function (the reference GSDF of Miller et al. and the source EOTF of Atkins et al.) that does not generate “a range of code words that correspond to an effective luminance range that matches the effective luminance range of the target display” and then utilizing one or more transfer functions to process the received encoded output of the initial transfer function. 
The Examiner respectfully disagrees. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2017/0263211 A1 in view of Atkins et al. U.S. Publication No. 2017/0124983 A1.

-	With regards to claims 1, 8 and 15, Miller et al. disclose a system, method and processor (Miller et al., Abstract, Figs. 5 - 7 & 9, Pg. 2 ¶ 0018, Pg. 3 ¶ 0050, Pg. 9 ¶ 0112, Pg. 14 ¶ 0166, Pg. 15 ¶ 0193 - Pg. 16 ¶ 0199) comprising: a memory; (Miller et al., Fig. 9, Pg. 15 ¶ 0194, Pg. 16 ¶ 0196 - 0197 and 0199 - 0202, Pg. 17 ¶ 0206) a display controller; (Miller et al., Figs. 5, 7 & 9, Pg. 9 ¶ 0112, 0117 and 0119 - 0120, Pg. 11 ¶ 0129 - 0132 and 0137 - 0138, Pg. 13 ¶ 0162, Pg. 14 ¶ 0165 - 0166, Pg. 15 ¶ 0185, 0189 and 0193 - 0194, Pg. 17 ¶ 0206) and a processor coupled to the memory and the display controller, (Miller et al., Figs. 5 & 9, Pg. 9 ¶ 0112, Pg. 10 ¶ 0127 - Pg. 11 ¶ 0130, Pg. 11 ¶ 0137 - 0138, Pg. 15 ¶ 0193 - Pg. 16 ¶ 0202, Pg. 17 ¶ 0206) wherein the processor is configured/comprises circuitry (Miller et al., Fig. 9, Pg. 2 ¶ 0018, Pg. 3 ¶ 0050, Pg. 9 ¶ 0112, Pg. 14 ¶ 0166, Pg. 15 ¶ 0194 - Pg. 16 ¶ 0199) configured to: detect a request to encode rendered pixel data generated by a video source to be displayed; (Miller et al., Figs. 5 - 8B, Pg. 3 ¶ 0046, Pg. 9 ¶ 0112 - 0115, Pg. 9 ¶ 0119 - Pg. 10 ¶ 0121, Pg. 10 ¶ 0123 - 0128, Pg. 11 ¶0130 - 0133 and 0137 - of a plurality of available transfer functions. Pertaining to analogous art, Atkins et al. disclose detecting a request to encode rendered pixel data generated by a video source to be displayed; (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 2 ¶ 0017 - 0018, 0021 - 0025 and 0029, Pg. 3 ¶ 0038 - 0044) determining an effective luminance range of a target display; (Atkins et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021, 0024 - 0027 and 0029 - 0032, Pg. 3 ¶ 0039 - 0044) selecting, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions, (Atkins et al., Abstract, Figs. 3 & 4, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024, Pg. 3 ¶ 0038 - 0044) each configured to encode the rendered pixel data, (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021 - 0025, Pg. 3 ¶ 0033 - 0034 and 0036 - 0044, Pg. 4 ¶ 0049 - 0050 and 0053 - 0058) based on determining that the first transfer function generates a range of code words that correspond to an effective luminance range that matches the effective luminance range of the target display; (Atkins et al., Abstract, Pg. 1 ¶ 0003 - 0005 and 0016, Pg. 2 ¶ 0022 and 0024 - 0027, Pg. 2 ¶ 0032 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0039 - 0044) encoding the rendered pixel data generated by the video source with the first transfer function; (Atkins et al., Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 2 ¶ 0017 - 0018, 0021 - 0025 and 0029, Pg. 3 ¶ 0033 - 0034 and 0036 - 0044) and providing the rendered pixel data encoded with the first transfer function to the [a] display controller to be driven to the target display. (Atkins et al., Fig. 1, Pg. 1 ¶ 0005 - 0006 and 0016, Pg. 2 ¶ 0021 - 0024 and 0027, Pg. 3 ¶ 0037 - 0044) Miller et al. and Atkins et al. are combinable because they are both 

-	With regards to claims 2, 9 and 16, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function is a modified version of a second transfer function. (Miller et al., Pg. 2 ¶ 0042 - Pg. 3 ¶ 0043, Pg. 3 ¶ 0048, Pg. 3 ¶ 0052 - Pg. 3 ¶ 0061, Pg. 6 ¶ 0090 - 0091, Pg. 7 ¶ 0098 - 0102, Pg. 8 ¶ 0108 - Pg. 9 ¶ 0113, Pg. 9 ¶ 0116, Pg. 10 ¶ 0127, Pg. 11 ¶ 0136 - Pg. 12 ¶ 0146, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165) Miller et al. fail to disclose explicitly wherein the first transfer function is a scaled version of a second transfer function. Pertaining to analogous art, Atkins et al. disclose wherein the first transfer function is a scaled version of a second transfer function. (Atkins et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0019, Pg. 3 ¶ 0038 - 0044) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Miller et al. in view of Atkins et al. with additional teachings of Atkins et al. This modification would have been prompted in order to enhance the combined base device of Miller et al. in view of Atkins et 

-	With regards to claims 3, 10 and 17, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 2, 9 and 16, respectively, wherein the second transfer function maps a subset of code words to luminance values outside of the effective luminance range of the target display. (Miller et al., Pg. 2 ¶ 0042, Pg. 3 ¶ 0048, Pg. 5 ¶ 0079 and 0082, Pg. 6 ¶ 0090 - 0091, Pg. 7 ¶ 0098 and 0101, Pg. 9 ¶ 0115 - 0117, Pg. 11 ¶ 0130 - 0136, Pg. 15 ¶ 0185 - 0188 [“The GSDF refers to a set of reference digital code values (or reference code words), a set of reference gray levels (or reference luminance values), and a mapping between the two sets”, “Image data encoded based on the reference GSDF (or reference encoded image data) may be used to support a wide variety of less capable displays that may not fully support all reference luminance values in the reference GSDF. Because the reference encoded image data comprises all the perceptual details in the supported luminance range (which may be designed to be a superset of what displays support)”, “a reference GSDF covers a range of 0 to 12,000 cd/m2 with digital code values represented as 12-bit integer value” and “a display device A (512-A) may be designed and/or implemented to support a device-specific GSDF A (514-A) of a visible dynamic range (VDR) display. GSDF A (514-A) may be based on a bit depth of 12 bits (a 12 bit code space) for device-specific digital code values, a 10,000:1 contrast ratio (CR), and a >P3 gamut. GSDF A (514-A) may support gray levels within a first sub-range (e.g., 0 to 5,000 cd/m2) in the entire range of the reference GSDF (504).”]) In addition, analogous art Atkins et al. disclose wherein the second transfer function maps a subset of code words to luminance values outside of the 

-	With regards to claims 4, 11 and 18, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function: maps a minimum code word to a minimum luminance output that can be displayed by the target display; (Miller et al., Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0120, Pg. 11 ¶ 0130 - 0137, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) maps a maximum code word to a maximum luminance output that can be displayed by the target display; (Miller et al., Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0120, Pg. 11 ¶ 0130 - 0137, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209) and distributes code words in between the minimum code word and the maximum code word to optimize for human eye perception. (Miller et al., Fig. 3, Pg. 2 ¶ 0037 - 0040 and 0042, Pg. 4 ¶ 0059, Pg. 5 ¶ 0077, Pg. 9 ¶ 0119, Pg. 10 ¶ 0122, Pg. 11 ¶ 0136, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165 [“A GSDF as illustrated in TABLE 1 maps perceptual nonlinearity using the digital code values to represent gray levels tied to contrast thresholds in human vision. The gray levels which comprise all the mapped luminance values may be distributed in such a way that they are 

-	With regards to claim 5, 12 and 19, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the processor is configured to receive an indication of the effective luminance range of the target display. (Miller et al., Figs. 5 - 7, Pg. 11 ¶ 0131 - 0137, Pg. 12 ¶ 0140, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165 [“the SDR display (700) comprises a display management unit (704) that maintains display parameters for the SDR display (700). The display parameters may at least in part define a display-specific GSDF (e.g., GSDF-B of FIG. 5) associated with the SDR display (700). The display parameters defining the display-specific GSDF may include maximum (max) and minimum (min) gray levels supported by the SDR display (700)”]) In addition, analogous art Atkins et al. disclose wherein the processor is configured to receive an indication of the effective luminance range of the target display. (Atkins et al., Abstract, Fig. 3, Pg. 1 ¶ 0005 and 0016, Pg. 2 ¶ 0024 - 0027 and 0029 - 0032, Pg. 3 ¶ 0039) 

-	With regards to claims 6, 13 and 20, Miller et al. in view of Atkins et al. disclose the system and method as recited in claims 1, 8 and 15, respectively, wherein encoding the rendered pixel data with the first transfer function results in an entire range of code words being mapped to luminance values that the target display is able to generate. (Miller et al., Pg. 9 ¶ 0119 - 0120, Pg. 11 ¶ 0130 - Pg. 12 ¶ 0139, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) 

-	With regards to claims 7 and 14, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1 and 8, respectively, wherein the processor is further configured to convey, to a decoder, (Miller et al., Figs. 5 - 7, Pg. 9 ¶ 0119, Pg. 10 ¶ 0121 and 0123, Pg. 11 ¶ 0129 - 0132 and 0136 - 0138, Pg. 13 ¶ 0162, Pg. 14 ¶ 0165, Pg. 15 ¶ 0185 - 0189 and 0193 - 0194, Pg. 16 ¶ 0196 - 0199, Pg. 17 ¶ 0206) an indication that the rendered pixel data has been encoded with the first transfer function. (Miller et al., Pg. 7 ¶ 0101, Pg. 9 ¶ 0119 - Pg. 10 ¶ 0123, Pg. 10 ¶ 0127, Pg. 11 ¶ 0137, Pg. 12 ¶ 0140 - 0145, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 [“the SDR display (700) comprises a display management unit (704) that maintains display parameters for the SDR display (700). The display parameters may at least in part define a display-specific GSDF (e.g., GSDF-B of FIG. 5) associated with the  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667